UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1730



CINDY ITUAKUM AWEJIA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-156-026)



Submitted:   January 20, 2006          Decided:     February 23, 2006


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cindy Ituakum Awejia, Petitioner Pro Se. M. Jocelyn Lopez Wright,
Song E. Park, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Cindy Ituakum Awejia, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals dismissing her appeal from the immigration judge’s denial

of her requests for asylum, withholding of removal, and protection

under the Convention Against Torture.

              We first address the determination that Awejia failed to

establish her eligibility for asylum.               To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that    the   evidence   [s]he    presented   was    so   compelling     that   no

reasonable factfinder could fail to find the requisite fear of

persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Awejia

fails    to   show   that   the   evidence    compels     a   contrary   result.

Accordingly, we cannot grant the relief that she seeks.

              Additionally, we uphold the denial of Awejia’s request

for withholding of removal.           “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).         Because Awejia fails to show that

she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.


                                     - 2 -
          We also find that substantial evidence supports the

finding that Awejia fails to meet the standard for relief under the

Convention Against Torture.      To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2005).      We find that Awejia failed to

make the requisite showing before the immigration court.

          Finally,   we   have   reviewed   the   remaining   arguments

advanced by Awejia in her informal brief and find them to be

without merit.   Accordingly, although we grant Awejia’s motion for

leave to proceed in forma pauperis, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                       PETITION DENIED




                                   - 3 -